Case 2:20-cr-20017-TLB Document 540               Filed 09/13/21 Page 1 of 1 PageID #: 2679




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION


 UNITED STATES OF AMERICA                                                       PLAINTIFF

 V.                                CASE NO. 2:20-CR-20017-017

 EMILY ELIZABETH WILLIAMS                                                     DEFENDANT


                                                ORDER

        Currently before the Court is the Report and Recommendation (Doc. 258) filed in

 this case on November 17, 2020, by the Honorable Mark E. Ford, United States

 Magistrate Judge for the Western District of Arkansas. Both parties have waived the right

 to object to the Report and Recommendation for the purpose of expediting acceptance of

 the guilty plea in this matter. Id. at 1l 3.

        The Court has reviewed this case and, being well and sufficiently advised, finds

that the Report and Recommendation is proper and should be and hereby is ADOPTED

IN ITS ENTIRETY. Accordingly, Defendant's guilty plea is accepted. The written plea

agreement will be subject to final appro  y the undersigned at sentencing.
                                        �
      IT IS SO ORDERED on this� day of Septemb , 021.




                                                                           RICT JUDGE
